People v Sosa (2015 NY Slip Op 03928)





People v Sosa


2015 NY Slip Op 03928


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Mazzarelli, J.P., Saxe, Manzanet-Daniels, Clark, JJ.


15030

[*1] The People of the State of New York,	Dkt. 31258C/06 Respondent,
vWilliam Sosa, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Jeffrey Dellheim of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ralph Fabrizio, J.), rendered January 15, 2008, convicting defendant, upon his plea of guilty, of operating a motor vehicle while ability impaired, and sentencing him to a $300 fine, unanimously reversed, on the law, the guilty plea vacated and the accusatory instrument dismissed in the interest of justice.
Defendant's guilty plea was not knowing, intelligent and voluntary since there was a complete absence of discussion on the record of any of the pertinent constitutional rights (see People v Tyrell, 22 NY3d 359 [2013]). Neither is there any indication that defendant spoke with his attorney regarding the constitutional consequences of pleading guilty.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK